 


 HR 1129 ENR: Pitkin County Land Exchange Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 1129 
 
AN ACT 
To authorize the exchange of certain land in the State of Colorado. 
 
 
1.Short TitleThis Act may be cited as the Pitkin County Land Exchange Act of 2006.  
2.PurposeThe purpose of this Act is to authorize, direct, expedite, and facilitate the exchange of land between the United States, Pitkin County, Colorado, and the Aspen Valley Land Trust. 
3.DefinitionsIn this Act: 
(1)Aspen valley land trust 
(A)In generalThe term Aspen Valley Land Trust means the Aspen Valley Land Trust, a nonprofit organization as described in section 501(c)(3) of the Internal Revenue Code of 1986. 
(B)InclusionsThe term Aspen Valley Land Trust includes any successor, heir, or assign of the Aspen Valley Land Trust. 
(2)CountyThe term County means Pitkin County, a political subdivision of the State of Colorado. 
(3)Federal landThe term Federal land means— 
(A)the approximately 5.5 acres of National Forest System land located in the County, as generally depicted on the map entitled Ryan Land Exchange-Wildwood Parcel Conveyance to Pitkin County and dated August 2004; 
(B)the 12 parcels of National Forest System land located in the County totaling approximately 5.92 acres, as generally depicted on maps 1 and 2 entitled Ryan Land Exchange-Smuggler Mountain Patent Remnants Conveyance to Pitkin County and dated August 2004; and 
(C)the approximately 40 acres of Bureau of Land Management land located in the County, as generally depicted on the map entitled Ryan Land Exchange-Crystal River Parcel Conveyance to Pitkin County and dated August 2004. 
(4)Non-federal landThe term non-Federal land means— 
(A)the approximately 35 acres of non-Federal land in the County, as generally depicted on the map entitled Ryan Land Exchange-Ryan Property Conveyance to Forest Service and dated August 2004; and 
(B)the approximately 18.2 acres of non-Federal land located on Smuggler Mountain in the County, as generally depicted on the map entitled Ryan Land Exchange-Smuggler Mountain-Grand Turk & Pontiac Claims Conveyance to Forest Service and dated August 2004. 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. 
4.Land exchange 
(a)In GeneralIf the County offers to convey to the United States title to the non-Federal land that is acceptable to the Secretary, the Secretary and the Secretary of the Interior shall— 
(1)accept the offer; and 
(2)on receipt of acceptable title to the non-Federal land, simultaneously convey to the County, or at the request of the County, to the Aspen Valley Land Trust, all right, title, and interest of the United States in and to the Federal land, except as provided in section 5(d), subject to all valid existing rights and encumbrances. 
(b)TimingIt is the intent of Congress that the land exchange directed by this Act shall be completed not later than 1 year after the date of enactment of this Act. 
5.Exchange terms and conditions 
(a)Equal Value ExchangeThe value of the Federal land and non-Federal land— 
(1)shall be equal; or 
(2)shall be made equal in accordance with subsection (c). 
(b)AppraisalsThe value of the Federal land and non-Federal land shall be determined by the Secretary through appraisals conducted in accordance with— 
(1)the Uniform Appraisal Standards for Federal Land Acquisitions; 
(2)the Uniform Standards of Professional Appraisal Practice; and 
(3)Forest Service appraisal instructions. 
(c)Equalization of Values 
(1)Surplus of non-federal landIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land, the County shall donate to the United States the excess value of the non-Federal land, which shall be considered to be a donation for all purposes of law. 
(2)Surplus of federal land 
(A)In generalIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, the value of the Federal land and non-Federal land may, as the Secretary and the County determine to be appropriate, be equalized by the County— 
(i)making a cash equalization payment to the Secretary; 
(ii)conveying to the Secretary certain land located in the County, comprising approximately 160 acres, as generally depicted on the map entitled Sellar Park Parcel and dated August 2004; or 
(iii)using a combination of the methods described in clauses (i) and (ii). 
(B)Disposition and use of proceeds 
(i)Disposition of proceedsAny cash equalization payment received by the Secretary under clause (i) or (iii) of subparagraph (A) shall be deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(ii)Use of proceedsAmounts deposited under clause (i) shall be available to the Secretary, without further appropriation, for the acquisition of land or interests in land in Colorado for addition to the National Forest System. 
(d)Conditions on Certain Conveyances 
(1)Conditions on conveyance of crystal river parcel 
(A)In generalAs a condition of the conveyance of the parcel of Federal land described in section 3(3)(C) to the County, the County shall agree to— 
(i)provide for public access to the parcel; and 
(ii)require that the parcel shall be used only for recreational, fish and wildlife conservation, and public open space purposes. 
(B)ReversionAt the option of the Secretary of the Interior, the parcel of land described in section 3(3)(C) shall revert to the United States if the parcel is used for a purpose other than a purpose described in subparagraph (A)(ii). 
(2)Conditions on conveyance of wildwood parcelIn the deed of conveyance for the parcel of Federal land described in section 3(3)(A) to the County, the Secretary shall, as determined to be appropriate by the Secretary, in consultation with the County, reserve to the United States a permanent easement for the location, construction, and public use of the East of Aspen Trail. 
6.Miscellaneous provisions 
(a)Incorporation, Management, and Status of Acquired Land 
(1)In generalLand acquired by the Secretary under this Act shall become part of the White River National Forest. 
(2)ManagementOn acquisition, land acquired by the Secretary under this Act shall be administered in accordance with the laws (including rules and regulations) generally applicable to the National Forest System. 
(3)Land and water conservation fundFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the White River National Forest shall be deemed to be the boundaries of the White River National Forest as of January 1, 1965. 
(b)Revocation of Orders and Withdrawal 
(1)Revocation of ordersAny public orders withdrawing any of the Federal land from appropriation or disposal under the public land laws are revoked to the extent necessary to permit disposal of the Federal land. 
(2)Withdrawal of federal landOn the date of enactment of this Act, if not already withdrawn or segregated from entry and appropriation under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.), the Federal land is withdrawn, subject to valid existing rights, until the date of the conveyance of the Federal land to the County. 
(3)Withdrawal of non-federal landOn acquisition of the non-Federal land by the Secretary, the non-Federal land is permanently withdrawn from all forms of appropriation and disposal under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.). 
(c)Boundary AdjustmentsThe Secretary, the Secretary of the Interior, and the County may agree to— 
(1)minor adjustments to the boundaries of the parcels of Federal land and non-Federal land; and 
(2)modifications or deletions of parcels and mining claim remnants of Federal land or non-Federal land to be exchanged on Smuggler Mountain. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
